Case: 22-1251      Document: 21     Page: 1   Filed: 06/07/2022




           NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                    ______________________

                    CYRIL D. ORAM, JR.,
                         Petitioner

                               v.

         MERIT SYSTEMS PROTECTION BOARD,
                       Respondent
                 ______________________

                          2022-1251
                    ______________________

    Petition for review of the Merit Systems Protection
 Board in No. AT-4324-20-0476-M-1.
                 ______________________

                     Decided: June 7, 2022
                    ______________________

       CYRIL DAVID DANIEL ORAM, JR., Bellingham, WA, pro
 se.

     KATRINA LEDERER, Office of the General Counsel,
 United States Merit Systems Protection Board, Washing-
 ton, DC, for respondent. Also represented by KATHERINE
 MICHELLE SMITH.
                  ______________________

       Before LOURIE, SCHALL, and REYNA, Circuit Judges.
Case: 22-1251    Document: 21      Page: 2    Filed: 06/07/2022




 2                                              ORAM   v. MSPB



 PER CURIAM.
     Cyril D. Oram, Jr. appeals from the decision of the U.S.
 Merit Systems Protection Board (“the Board”) dismissing
 his appeal without prejudice. Oram v. Dep’t of Com.,
 No. AT-4324-20-0476-M-1 (M.S.P.B. Aug. 30, 2021), SAppx
 1–10 1. For the reasons explained below, we dismiss Oram’s
 appeal for lack of jurisdiction.
                        BACKGROUND
     On April 24, 2020, Oram filed an appeal at the Board,
 alleging that the Department of Commerce discriminated
 against him based on his military service in violation of the
 Uniformed Services Employment and Reemployment
 Rights Act. SAppx 1. The Board dismissed his appeal for
 lack of jurisdiction. Id. Oram appealed to this court. Id.
 This court vacated and remanded the case for further pro-
 ceedings concerning issues not relevant to this appeal.
 Oram v. Merit Sys. Prot. Bd., 855 F. App’x 699, 700 (Fed.
 Cir. 2021).
      On remand, Oram requested that the administrative
 judge dismiss his appeal without prejudice pending the
 outcome of a related case. SAppx 2. The administrative
 judge granted Oram’s request and stated that he could re-
 file his appeal between October 5, 2021 and January 29,
 2022. Id. The administrative judge’s initial decision be-
 came the decision of the Board on October 4, 2021. Id.
     Subsequently, Oram appealed to this court, arguing,
 among other things, that the Board had “disdain” for pro se
 appellants and that the “agency concealed evidence.” Ap-
 pellant’s Br. (cont.) 4, 6, 8.




     1   All SAppx citations refer to the supplemental ap-
 pendix filed concurrently with the government’s brief.
Case: 22-1251     Document: 21      Page: 3    Filed: 06/07/2022




 ORAM   v. MSPB                                               3



                          DISCUSSION
     As a threshold matter, we address whether we have ju-
 risdiction to address Orem’s appeal. We conclude that we
 do not.
      Pursuant to 5 U.S.C. § 7703(b)(1)(A) and 28 U.S.C.
 § 1295(a)(9), we have jurisdiction over a “final order or final
 decision” of the Board. Here, the dismissal without preju-
 dice was not a final, appealable decision because it pro-
 vided Oram the option to refile his claim. See, e.g., Weed v.
 Soc. Sec. Admin., 571 F.3d 1359, 1361 (Fed. Cir. 2009) (“We
 have held that the final judgment rule applies to appeals
 from the Merit Systems Protection Board.”); Strausbaugh
 v. Merit Sys. Prot. Bd., 401 F. App’x 524, 526 (Fed. Cir.
 2010) (nonprecedential) (“[T]he AJ’s rulings on [appel-
 lant’s] motions to dismiss without prejudice are not final,
 appealable orders because they leave [him] the option of
 refiling his claims.”). Indeed, shortly after his appeal was
 dismissed, Oram refiled his claim and the administrative
 judge scheduled a hearing for May 17, 2022. SAppx 14–17.
 Accordingly, the dismissal did not “end[] the litigation on
 the merits” and “leave[] nothing for the court to do but ex-
 ecute the judgment,” as required for finality. Weed, 571
 F.3d at 1361 (quoting Allen v. Principi, 237 F.3d 1368, 1372
 (Fed. Cir. 2001)). Because the decision was not final, we
 are without jurisdiction to address Oram’s appeal.
                         CONCLUSION
     We have considered Oram’s remaining arguments but
 find them unpersuasive. For the foregoing reasons, we dis-
 miss his appeal for lack of jurisdiction.
                         DISMISSED